DETAILED ACTION
This non-final action is in response to RCE filed on January 20, 2022. In this amendment, claims 1-2, 6-10, 14-15, 19-20 and 39 have been amended and claims 40-41 have added. Claims 1-12, 14-20, 24 and 39-41 are pending, with claims 1, 10, 12, 14, 24 and 39 being independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022 has been entered.

Response to Arguments
Applicant's arguments filed January 21, 2022 have been fully considered but they are not persuasive. 
In the response filed January 21, 2022, applicant argues in substance that:


As to point (I), Applicant’s arguments with respect to claim(s) 1, 10 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
II. Claim Rejection Under 35 U.S.C. § 103 Based on Wang, AAPA, and Van
Wang does not disclose that the message 1301 (allegedly corresponding to the claimed "request") comprises information indicating a set of two or more communication protocols supported by the IoT entity 1310. Indeed, Wang does not mention any communication protocols supported by the IoT entity 1310 (from remark pg. 10).
Examiner respectfully disagrees. Wang reference teaches the above limitation. For instance, Wang teaches that a constrained device [IoT entity 1310] registers its resources, including the attributes of each resources, on a Resource Directory (RD) [IoT entity 1320], and that the resource registration message comprising Transport Protocol UDP, TCP and messaging protocols CoAP:base, CoAP: base+block for other IoT entity to discover and access (see Wang Fig. 13 at 1301 and Para. [0082-0083, 0085]). Therefore, these protocols supported by the IoT entity 1310.
III. Claim Rejection Under 35 U.S.C. § 103 Based on Wang and Verma: Relevant remarks for independent claim 1 apply to claim 39 (from remarks pgs. 10-11).
As to point (III) see point (I).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9-11, 14-17, 24 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Van (US 6,658,476, Date of Patent Dec. 2, 2003), in view of Applicant Admit Prior Art (Figure 1 and its associated text, hereinafter "AAPA").
 As per claim 1, Van discloses a method performed by a client node (Van Fig. 2 col. 8 lines 1-2, a first section 200 indicating the parts of the method of FIG. 2 that are performed by a client), the method comprising:
transmitting a first request (Van Fig. 2 and col 8 lines 6-8, In 400, the client transmits a request according to a transport protocol to obtain a list of server-supported protocols in order of server preference);
receiving a response to the first request (Van Fig. 2 and col. 8 lines 10-15, in response, in 404 generates the list of server-supported protocols in order of preference and in 406 transmits this list back to the client, according to a transport protocol such as HTTP, as has been described. The client receives the list in 408), wherein the response to the first request comprises a name-value pair comprising a name paired with a value comprising one or more identifiers (Van col.6 lines 22-51, response sent by the server is HTTP/1.1 200 OK MS-Author-Via [name]: DAV, MS-FP/4.0 [value=identifiers]; Van col. 6 lines 30-31, two protocols are listed, "DAV" and "MS-FP"; Van col. 6 lines 41-51, The invention is not limited to "MS-Author-Via" as the header; for example, another header, such as "Preferred-Protocol-List”), the name specifies that each said one or more identifiers is a protocol identifier (Van col. 6 lines 41-51, The invention is not limited to "MS-Author-Via" as the header; for example, another header, such as "Preferred-Protocol-List”; Van col. 6 lines 30-31, two protocols are listed, "DAV" [protocol identifier] and "MS-FP" [protocol identifier]), and said one or more identifiers comprises a first identifier that identifies a first transport protocol  (Van col. 2 lines 57-60, a client is able to query a server to determine an ordered list of protocols that the server supports in the context of a transport protocol like HTTP; Van col.6 lines 22-51, response sent by the server is HTTP/1.1 200 OK MS-Author-Via [name]: DAV, MS-FP/4.0 [value=identifiers]; Van col. 6 lines 30-31, two protocols are listed, "DAV" and "MS-FP". Each protocol in the list is desirably specified by a particular string <string> and a version number <num>);
identifying a set of two or more transport protocols from the received information (Van col. 2 lines 57-60, a client is able to query a server to determine an ordered list of protocols that the server supports in the context of a transport protocol like HTTP; Van Fig. 2 and col. 8 lines 14-16, The client receives the list in 408, and based on the list, selects a protocol to use for client-server communication in 410; Van col.6 lines 22-25, response sent by the server is HTTP/1.1 200 OK MS-Author-Via [name]: DAV, MS-FP/4.0 [value=identifiers]; Van col. 6 lines 30-31, two protocols are listed, "DAV" and "MS-FP"), wherein the set of two or more transport protocols includes the first transport protocol (Van col.6 lines 22-25, response sent by the server is HTTP/1.1 200 OK MS-Author-Via [name]: DAV, MS-FP/4.0 [value=identifiers]; Van col. 6 lines 30-31, two protocols are listed, "DAV" and "MS-FP");
selecting the first transport protocol from the identified set of two or more transport protocols (Van Fig. 2 and col. 8 lines 14-16, The client receives the list in 408, and based on the list, selects a protocol to use for client-server communication in 410; Van col.6 lines 22-25, response sent by the server is HTTP/1.1 200 OK MS-Author-Via [name]: DAV, MS-FP/4.0 [value=identifiers]; Van col. 6 lines 30-31, two protocols are listed, "DAV" and "MS-FP");
using the selected first transport protocol to communicate to a server (Van Fig. 2 and col. 8 lines 16-18, After this, client-server-communication desirably occurs in accordance with the selected protocol in 412).
Van does not explicitly disclose:
using the selected first transport protocol to transmit a second request to a server;
receiving a response transmitted by the server in response to the second request.
AAPA teaches:
using the selected transport protocol to transmit a second request to a server (AAPA Fig. 1 and Para, [0042], the CoAP client node 102 sends a CoAP request message to a CoAP server node 104 using the identified communication protocol as shown in step 130);
(AAPA Fig. 1 and Para. [0042], In step 140, the CoAP server node 104 responds to the CoAP request message using the identified communication protocol).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Van in view of AAPA for using the selected first transport protocol to transmit a second request to a server; and receiving a response transmitted by the server in response to the second request.
One of ordinary skill in the art would have been motived because it offers the advantage of obtaining target resource (see AAPA Fig. 1 and Para. [0042]).

As per claim 2, Van-AAPA discloses the method according to claim 1, as set forth above, Van does not explicitly disclose wherein
transmitting the first request comprises transmitting the first request towards a resource directory node which is different from the server, and
receiving the response to the first request comprises receiving the response transmitted by the resource directory node.
AAPA teaches:
transmitting the first request comprises transmitting the first request towards a resource directory node which is different from the server (AAPA Fig.1 resource directory node 106 is different from CoAP server node 104 and Para. [0040], In step 110, a CoAP client node 102 sends a request for resource information to a resource directory node 106), and
receiving the response to the first request comprises receiving the response transmitted by the resource directory node (AAPA Fig.1 and Para. [0041], In step 120, the resource directory node 106 sends a response to the request for resource information).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Van in view of AAPA for transmitting the first request comprises transmitting the first request towards a resource directory node which is different from the server, and receiving the response to the first request comprises receiving the response transmitted by the resource directory node.
One of ordinary skill in the art would have been motived because it offers the advantage of retrieving resource information from resource directory node (see AAPA Para. [0040]).

As per claim 3, Van-AAPA discloses the method according to claim 2, as set forth above, Van does not explicitly wherein
the first request comprises a resource identifier,
the response to the first request further comprises a resource locator associated with the resource identifier, and
 the resource locator comprises a server identifier identifying the server.  
AAPA teaches:
the first request comprises a resource identifier (see AAPA Fig. 2 step 110 and Para. [110], the request for resource information may comprise "GET/rd-lookup/res?rt=temperature [resource identifier]," where "rt" indicates the resource type and the "rd-lookup" indicates resource directory lookup),
the response to the first request further comprises a resource locator associated with the resource identifier (AAPA Fig. 1, step 120 and Para. [0041], the payload may be <Coap+tls://[www.example.com]:61616/temp> ;ct=4I;rt="temperature" [resource locator] as shown in FIG. 1 ... As shown in FIG. 1, the CoAP client node 102 knows that the URI of the CoAP resource is coap+tls://www.example.com/temperature and determines that "coap+tls" is the URI scheme of that particular resource in the CoAP server node 104), and
the resource locator comprises a server identifier identifying the server (AAPA Para. [0041], the payload may be <Coap+tls://[www.example.com] [server identifier] :6I6I6/temp> ;ct=4I ;rt="temperature" [resource locator]).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Van in view of AAPA for the first request comprises a resource identifier, the response to the first request further comprises a resource locator associated with the resource identifier, and the resource locator comprises a server identifier identifying the server.
One of ordinary skill in the art would have been motived because it offers the advantage of allowing client to obtain resource using the identified communication protocol (see AAPA Para. [0042]).

As per claim 4, Van-AAPA discloses the method according to claim 1, as set forth above, Van also discloses wherein transmitting the first request comprises (Van Fig. 2, Client 200 transmits the first request to Server 202).

As per claim 9, Van-AAPA discloses the method according to claim 5, as set forth above, Van also teaches wherein said one or more identifiers are listed in order of preference (Van col.6 lines 22-25, response sent by the server is HTTP/1.1 200 OK MS-Author-Via [name]: DAV, MS-FP/4.0 [value=identifiers]; Van col. 6 lines 30-34, two protocols are listed, "DAV" and "MS-FP" (i.e., Microsoft FrontPage ), specifically version 4.0 of the latter. The protocols are listed in order of server preference, such that the server prefers DAV over MS-FP).

As per claim 10, Van discloses a method performed by a server node (Van Fig. 2 and col. 8 lines 2-3, a second section 202 indicating the parts that are performed by a server), the method comprising:
receiving a first request transmitted by a client node (Van Fig. 2 and col. 8 lines 9-10, In 402, the server receives this request), the first request comprising a target resource identifier identifying a target resource (Van col. 5 lines 63-65, a client sends a request to a server according to HTTP to determine the protocols the server supports, and the protocols that the server prefer; Van col.6 lines 1-12, the request sent by the client is the OPTIONS request of HTTP, OPTIONS/dir HTTP/1.1 HOST: www.foo.bar [a target resource identifier] Content-Length: 0 … The HOST header indicates the host on which the resource or directory resides), wherein the client node transmitted the first request using a first transport protocol (Van col. 2 lines 48-49, receiving a request according to a predetermined transport protocol such as HTTP; Van Fig.2 and col. 6 lines 1-2, the request sent by the client is the OPTIONS request of HTTP);
transmitting to the client node a response to the first request (Van Fig.2 and col. 6 lines 18-20, In response to receiving this standard request, the server generates a response that includes a list of supported client-server protocols by the server), the response comprising a name-value pair comprising a name paired with a value comprising one or more identifiers (Van col.6 lines 22-25, response sent by the server is HTTP/1.1 200 OK MS-Author-Via [name]: DAV, MS-FP/4.0 [value=identifiers]; Van col. 6 lines 30-31, two protocols are listed, "DAV" and "MS-FP"; Van col. 6 lines 41-46, The invention is not limited to "MS-Author-Via" as the header; for example, another header, such as "Preferred-Protocol-List”), the name specifies that each said one or more identifiers is a protocol identifier (Van col. 6 lines 41-46, The invention is not limited to "MS-Author-Via" as the header; for example, another header, such as "Preferred-Protocol-List”; Van col. 6 lines 30-31, two protocols are listed, "DAV" [protocol identifier] and "MS-FP" [protocol identifier]), and said one or more identifiers comprises an identifier that identifies the second transport protocol (Van col. 2 lines 57-60, a client is able to query a server to determine an ordered list of protocols that the server supports in the context of a transport protocol like HTTP; Van col.6 lines 22-25, response sent by the server is HTTP/1.1 200 OK MS-Author-Via [name]: DAV, MS-FP/4.0 [value=identifiers]; Van col. 6 lines 30-31, two protocols are listed, "DAV" and "MS-FP"); and
communication transmitted by the client node (Van Fig. 2 and col. 8 lines 14-16, The client receives the list in 408, and based on the list, selects a protocol to use for client-server communication in 410), wherein the client node communicated using the second transport protocol that is different from the first transport protocol (Van col. 2 lines 48-49, receiving a request according to a predetermined transport protocol such as HTTP; Van col. 2 lines 57-60, a client is able to query a server to determine an ordered list of protocols that the server supports in the context of a transport protocol like HTTP; see Van col. 6 lines 21-31, response sent by server comprising two protocols are listed, "DAV" and "MS-FP"; Van Fig. 2 and col. 8 lines 14-18, The client receives the list in 408, and based on the list, selects a protocol to use for client-server communication in 410. After this, client-server-communication desirably occurs in accordance with the selected protocol in 412). 
Van does not explicitly disclose:
the first request requesting a representation of the identified target resource;
receiving a second request transmitted by the client node, wherein the client node transmitted the second request using the second transport protocol.
AAPA teaches:
request requesting a representation of the identified target resource (see AAPA Fig. 1, Request and Response for resource information at step 110-120; AAPA Fig. 1 and Para. [0041], the response to the request for resource information includes a 2.05 Content Response Code and a payload. The payload returned in the response may be a representation of a target resource);
(see AAPA Fig. 1, server receives a second request transmitted by the client node at step 130), wherein the client node transmitted the second request using transport protocol (AAPA Fig. 1 and Para, [0042], the CoAP client node 102 sends a CoAP request message to a CoAP server node 104 using the identified communication protocol as shown in step 130).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Van in view of AAPA for the first request requesting a representation of the identified target resource, receiving a second request transmitted by the client node, wherein the client node transmitted the second request using the second transport protocol.
One of ordinary skill in the art would have been motived because it offers the advantage of obtaining target resource (see AAPA Fig. 1 and Para. [0042]).

As per claim 11, Van-APPA discloses the method according to claim 10, as set forth above, Van does not explicitly disclose wherein the second request comprises the target resource identifier identifying the target resource and requests the representation of the identified target resource.  
AAPA teaches:
the second request comprises the target resource identifier identifying the target resource (see AAPA Fig.1, Step 130: CoAP Request Message GET www.example.com/temp [target resource identifier]) and requests a representation of the identified target resource (see AAPA Fig.1, Step 130-140: CoAP Request Message GET www.example.com/temp, CoAP client Node 102 receives CoAP Responses Message 2.05 content and a Payload [representation of the identified target resource]).  
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Van in view of AAPA for the second request comprises the target resource identifier identifying the target resource and requests the representation of the identified target resource.  
One of ordinary skill in the art would have been motived because it offers the advantage of allowing client to obtain resource using the identified communication protocol (see AAPA Para. [0042]).

Claims 14-17 are machine claims reciting similar subject matters to those recited in the method claims 1-4 respectively, and are rejected under similar rationales. Van also discloses a client node (Van Fig.1-2, Client 200), the client node comprising:
memory (Van Fig.1, a system memory 22); and
processing circuitry, wherein the client node is configured to (Van Fig.1, processing unit 21).

As per claim 24, Van discloses a computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions (Van Fig.1, a system memory 22) which, when executed by processing circuitry (Van Fig.1, processing unit 21), causes the processing circuitry to carry out the method of claim 1 (see mapping in claim 1).

As per claim 41, Van-AAPA discloses the method according to claim 1, as set forth above, Van also discloses wherein
the value comprises two or more identifiers (Van col.6 lines 22-25, response sent by the server is HTTP/1.1 200 OK MS-Author-Via [name]: DAV, MS-FP/4.0 [value=identifiers]; Van col. 6 lines 30-31, two protocols are listed, "DAV" [protocol identifier] and "MS-FP" [protocol identifier]), and
the name specifies that each of said two or more identifiers is a protocol identifier (Van col. 6 lines 41-46, The invention is not limited to "MS-Author-Via" as the header; for example, another header, such as "Preferred-Protocol-List”; Van col. 6 lines 30-31, two protocols are listed, "DAV" [protocol identifier] and "MS-FP" [protocol identifier]).

Claims 5-8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van (US 6,658,476, Date of Patent Dec. 2, 2003), in view of Applicant Admit Prior Art (Figure 1 and its associated text, hereinafter "AAPA"), in view of Wang et al. (US 2018/0007172, Pub. Date Jan. 4, 2018).
As per claim 5, Van-AAPA discloses the method according to claim 4, as set forth above, Van does not explicitly disclose wherein 
the first request is a Constrained Application Protocol (CoAP) request message comprising a target resource identifier identifying a target resource, and
the response to the first request is a CoAP response message comprising a header and a payload. 
Wang teaches:
(Wang Fig. 14, CoAP Client 1420 transmits GET ".profile" [resource identifier] message 1 to CoAP Server 1410 at 1401), and
the response to the first request is a CoAP response message (Wang Fig. 14, CoAP Client 1420 receives response message 2 comprising CoAP profile data from CoAP Server 1410 at 1402) comprising a header (Wang Para. [0096], As another option, a new CoAP Profile header option is proposed to exchange CoAP profile information between CoAP clients and the CoAP server) and a payload (Wang Fig. 14, CoAP Client 1420 receives response message 2 comprising CoAP profile data).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Van in view of Wang for the first request is a Constrained Application Protocol (CoAP) request message comprising a target resource identifier identifying a target resource, and the response to the first request is a CoAP response message comprising a header and a payload. 
One of ordinary skill in the art would have been motived because it offers the advantage of saving power by using CoAP (Wang Para. [0035]).

As per claim 6, Van-AAPA-Wang discloses the method according to claim 5, as set forth above, Van-Wang also discloses wherein 
said one or more identifiers are contained within the payload of the CoAP response message (Wang Para. [0091], The server 1410 responds in a response message 2 which contains CoAP profile data parameters [in payload], such as: resource list; schedules; supported and/or desired network features and/or transport protocols; Van col.6 lines 22-25, response sent by the server is HTTP/1.1 200 OK MS-Author-Via [name]: DAV, MS-FP/4.0 [value=identifiers]; Van col. 6 lines 30-31, two protocols are listed, "DAV" and "MS-FP").
Similar rationale in claim 5 is applied.

As per claim 7, Van-AAPA-Wang discloses the method according to claim 5, as set forth above, Van-Wang also discloses wherein
said one or more identifiers are contained within the header of the CoAP response message (Wang Para. [0096], As another option, a new CoAP Profile header option is proposed to exchange CoAP profile information between CoAP clients and the CoAP server; Van col.6 lines 22-25, response sent by the server is HTTP/1.1 200 OK MS-Author-Via [name]: DAV, MS-FP/4.0 [value=identifiers]; Van col. 6 lines 30-31, two protocols are listed, "DAV" and "MS-FP").
Similar rationale in claim 5 is applied.

As per claim 8, Van-AAPA-Wang discloses the method according to claim 5, as set forth above, Van-AAPA-Wang also discloses wherein
the payload of the CoAP response message further comprises a representation of the target resource (Wang Fig. 14, CoAP Client 1420 receives response message 2 comprising CoAP profile data [representation of the target resource] from CoAP Server 1410 at 1402), and
the name-value pair (Van col.6 lines 22-25, response sent by the server is HTTP/1.1 200 OK MS-Author-Via [name]: DAV, MS-FP/4.0 [value=identifiers]; Van col. 6 lines 30-31, two protocols are listed, "DAV" and "MS-FP"; Van col. 6 lines 41-46, The invention is not limited to "MS-Author-Via" as the header; for example, another header, such as "Preferred-Protocol-List”) is separate from the representation of the target resource (Wang Fig. 14, CoAP Client 1420 receives response message 2 comprising CoAP profile data [representation of the target resource] from CoAP Server 1410 at 1402).
Similar rationale in claim 5 is applied.

Claims 18-20 are machine claims reciting similar subject matters to those recited in the method claims 5-7 respectively, and are rejected under similar rationales.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0007172, Pub. Date Jan. 4, 2018), in view of Applicant Admit Prior Art (Figure 1 and its associated text, hereinafter "AAPA"), and further in view of Van (US 6,658,476, Date of Patent Dec. 2, 2003).
As per claim 12, Wang discloses a method performed by a resource directory node (Wang Fig. 13, a method performed by a resource directory (RD) 1320), the method comprising: 
receiving a resource registration request transmitted by a server node (Wang Fig. 13, RD 1320 receives a resource registration request from Endpoint 1310 [server node]; Wang Para. [0082], A constrained device registers its resources, including the attributes of each resources, on a Resource Directory (RD) so that other devices or applications can discover the resources via the RD), the resource registration request comprising a resource identifier (Wang Para. [0084], The endpoint 1310 sends a resource registration message 1301 to the RD 1320. This message contains a list of resources to be registered), a resource locator associated with the resource identifier (see Wang Fig. 13, message comprises POST coap://rd.example.com/rd?ep=device1 [resource locator]), and information indicating a set of two or more communication protocols supported by the server node (see Wang Fig. 13, the request message includes Transport Protocol UDP, TCP and messaging protocols CoAP:base, CoAP: base+block; Wang Para. [0083], a new link attribute Transport Protocol (tp) could indicate the transport protocol for accessing the corresponding resource … messaging protocols such as CoAP, HTTP, MQTT, XMPP, or AMQP, etc., could be indicated by the mp attribute; Wang Para. [0085], The tp and mp attributes allow a client (e.g. an IoT application) to issue discovery queries to an RD, such as queries to discover endpoints and/or resources which can be accessed using a particular transport protocol and/or messaging protocol);
storing the resource identifier, the resource locator associated with the resource identifier, and the information indicating the set of communication protocols (Wang Para. [0084], The endpoint 1310 sends a resource registration message 1301 to the RD 1320. This message contains a list of resources to be registered ... The RD 1320 acknowledges receipt of the registry entries by sending a response message 1302 to the endpoint 1310).

 receiving a resource locator request transmitted by a client node, the resource locator request comprising the resource identifier and requesting the resource locator associated with the resource identifier; and 
in response to receiving the resource locator request, transmitting to the client node a response comprising the resource locator associated with the resource identifier, and the information indicating the set of two or more communication protocols supported by the server node.  
AAPA teaches:
receiving a resource locator request transmitted by a client node (AAPA Fig.1, Resource Directory Node 106 receives a Request from CoAP Client Node 102 at step 110), the resource locator request comprising the resource identifier (AAPA Para. [0040], The request for resource information may comprise a target resource identifier identifying a target resource) and requesting the resource locator associated with the resource identifier (AAPA Para. [0040], the GET method retrieves a representation for information that corresponds to the resource identified by the request URI; AAPA Para. [0041], the payload may be <Coap+tls://[www.example.com]:61616/temp> ;ct=4I;rt="temperature" [resource locator] as shown in FIG. 1 ... As shown in FIG. 1, the CoAP client node 102 knows that the URI of the CoAP resource is coap+tls://www.example.com/temperature and determines that "coap+tls" is the URI scheme of that particular resource in the CoAP server node 104); and 
(AAPA Fig.1, Resource Directory Node 106 sends a response to CoAP Client Node 102 at step 120) comprising the resource locator associated with the resource identifier (AAPA Para. [0041], the payload may be <Coap+tls://[www.example.com]:61616/temp> ;ct=4I;rt="temperature" [resource locator] as shown in FIG. 1 ... As shown in FIG. 1, the CoAP client node 102 knows that the URI of the CoAP resource is coap+tls://www.example.com/temperature and determines that "coap+tls" is the URI scheme of that particular resource in the CoAP server node 104), and the information indicating the set of communication protocols supported by the server node (AAPA Para. [0041], the response to the request for resource information includes a 2.05 Content Response Code and a payload ... Accordingly, the CoAP client node 102, which knows the identifier of a CoAP resource, identifies the communication protocol [set of communication protocols] to use towards the target resource by parsing the CoAP URI scheme in the received payload).  
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Wang in view of AAPA for receiving a resource locator request transmitted by a client node, the resource locator request comprising the resource identifier and requesting the resource locator associated with the resource identifier; and in response to receiving the resource locator request, transmitting to the client node a response comprising the resource locator associated with the resource identifier.
(see AAPA Para. [0042]).
Wang-AAPA does not explicitly disclose:
transmitting to the client node a response comprising the information indicating the set of two or more communication protocols supported by the server node.  
Van teaches:
transmitting to the client node a response comprising the information indicating the set of two or more communication protocols supported by the server node (Van col 8 lines 10-12, in 404 generates the list of server-supported protocols in order of preference and in 406 transmits this list back to the client).  
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Wang in view of Van for transmitting to the client node a response comprising the information indicating the set of two or more communication protocols supported by the server node.  
One of ordinary skill in the art would have been motived because it offers the advantage of allowing client to select the most server-preferred protocol that is likely to lead to better speed, reliability for communication (See Van col. 7 lines 3-6).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Van (US 6,658,476, Date of Patent Dec. 2, 2003), further in view of Wang et al. (US 2018/0007172, Pub. Date Jan. 4, 2018).
As per claim 39, Van discloses a method (Van, method in Fig. 2) comprising:
(Van Fig. 2 and col 8 lines 6-8, In 400, the client transmits a request according to a transport protocol to obtain a list of server-supported protocols in order of server preference) comprising a target resource identifier identifying a target resource (Van col. 5 lines 63-65, a client sends a request to a server according to HTTP to determine the protocols the server supports, and the protocols that the server prefer; Van col.6 lines 1-12, the request sent by the client is the OPTIONS request of HTTP, OPTIONS/dir HTTP/1.1 HOST: www.foo.bar [a target resource identifier] Content-Length: 0 … The HOST header indicates the host on which the resource or directory resides);
the client node receiving a first response message transmitted by the server node in response to the first request message (Van Fig.2 and col. 6 lines 18-20, In response to receiving this standard request, the server generates a response that includes a list of supported client-server protocols by the server), the response message comprising: ii) a name-value pair comprising a name paired with a value comprising one or more identifiers (Van col.6 lines 22-25, response sent by the server is HTTP/1.1 200 OK MS-Author-Via [name]: DAV, MS-FP/4.0 [value=identifiers]; Van col. 6 lines 30-31, two protocols are listed, "DAV" and "MS-FP"; Van col. 6 lines 41-46, The invention is not limited to "MS-Author-Via" as the header; for example, another header, such as "Preferred-Protocol-List”),  wherein the name specifies that each said one or more identifiers is a protocol identifier (Van col.6 lines 22-25, response sent by the server is HTTP/1.1 200 OK MS-Author-Via [name]: DAV, MS-FP/4.0 [value=identifiers]; Van col. 6 lines 30-31, two protocols are listed, "DAV" and "MS-FP"; Van col. 6 lines 41-46, The invention is not limited to "MS-Author-Via" as the header; for example, another header, such as "Preferred-Protocol-List”), said one or more identifiers comprises a first identifier that identifies a first transport protocol (Van col.6 lines 22-25, response sent by the server is HTTP/1.1 200 OK MS-Author-Via [name]: DAV, MS-FP/4.0 [value=identifiers]; Van col. 6 lines 30-31, two protocols are listed, "DAV" and "MS-FP").
Van does not explicitly disclose:
requesting a representation of the identified target resource;
the response message comprising: i) a representation of the identified target resource
the name-value pair is separate from the representation of the target resource.
Wang teaches:
requesting a representation of the identified target resource (see Wang Fig. 4, Request and Response for PIN [Protocol indication and negotiation] at step 401-403: PlN Request (MessageType = "PIN Request") (SupportedMessagingProtocol = "CoAP, MQTT") (DesiredMessagingProtocol = "CoAP") (Desirelevel = "High");
the response message comprising: i) a representation of the identified target resource (see Wang Fig. 4, Request and Response for PIN [Protocol indication and negotiation] at step 401-403: PIN Response (Message Type = "PlN Response") (SelectedMessagingProtocol = "CoAP"); Wang Fig. 4 and Para. [0049], In message 403, the entity 420 responds to the PIN request 401 from the entity 410. The response includes such parameters as a message type and a selected messaging protocol) 
the name-value pair is separate from the representation of the target resource (see Wang Fig. 4, Request and Response for PIN [Protocol indication and negotiation] at step 401-402; Wang Fig. 4 and Para. [0049], In message 403, the entity 420 responds to the PIN request 401 from the entity 410. The response includes such parameters as a message type and a selected messaging protocol; Wang Fig. 4 and Para. [0044], PIN [Protocol indication and negotiation] Response (Message Type = "PlN Response") (SelectedMessagingProtocol [name] = "CoAP" [value])).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Van in view of Wang for requesting a representation of the identified target resource; the response message comprising: i) a representation of the identified target resource and the name-value pair is separate from the representation of the target resource.
One of ordinary skill in the art would have been motived because it offers the advantage of notifying other device about supported protocols (see Wang Fig. 4 and Para. [0049]).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Van (US 6,658,476, Date of Patent Dec. 2, 2003), in view of Li et al. (US 2019/0342933, Priority Date Dec. 28, 2016), in view of Applicant Admit Prior Art (Figure 1 and its associated text, hereinafter "AAPA"), further in view of Li et al. (US 2019/0342933, Priority Date Dec. 28, 2016).
As per claim 40, Van-AAPA discloses the method according to claim 1, as set forth above, AAPA does not explicitly disclose wherein the first transport protocol is any one of user datagram protocol (UDP), a combination of UDP and datagram transport layer security (DTLS), transmission control protocol (TCP), a combination of TCP and transport layer security (TLS ), WebSocket, a combination of WebSocket and TLS, and quick UDP internet connections (QUIC).
Li teaches:
the first transport protocol is any one of user datagram protocol (UDP), a combination of UDP (see Li Fig. 4 and Para. [0144-0145], The terminal B determines, based on the at least one second wireless communications mode and the supported protocol information that are obtained through parsing, whether to establish a connection to the terminal A. The terminal B selects, based on the obtained supported protocol information of the terminal A, a protocol supported by both the terminal A and the terminal B to perform the connection; Li Para. [0132], the first wireless communications mode may further carry information about protocols supported by, for example, a data link layer, a connection layer, and a network layer of the second wireless communications mode, for example, information about whether the terminal A supports IP, TCP, UDP) and datagram transport layer security (DTLS), transmission control protocol (TCP), a combination of TCP and transport layer security (TLS ), WebSocket, a combination of WebSocket and TLS, and quick UDP internet connections (QUIC) 

One of ordinary skill in the art would have been motived because it offers the advantage of selecting a supported protocol to perform the connection (see Li Para. [0145]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Motoyama (US 2005/0071444) Method And System For Extracting Information From Networked Devices In A Multi-Protocol Remote Monitoring System;
Viswanathan et al. (US 2013/0286951) Facilitating Communication Between Resource-Constrained Devices And Wireless Communication Terminals;
Choi et al. (US 2020/0053417) Method For Communicating With External Electronic Device And Electronic Device Supporting Same;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH NGUYEN whose telephone number is (571)272-4487. The examiner can normally be reached Monday-Friday: 7:30 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMAL B DIVECHA can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH NGUYEN/Examiner, Art Unit 2453                                                                                                                                                                                                        
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453